DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments, and/or Claims
	Applicant’s response of 3 February 2021 is acknowledged. Claims 59 and 60 have been amended and the amendments made of record. Claims 1-22, 26-33, 47-56, and 61 are canceled. Claims 23-25, 34-46, 57-60, and 62-67 are pending. Claims 39-45 and 67 are withdrawn.  Claims 23-25, 34-38, 46, 57-60, and 62-66 are under consideration. 
Withdrawn Rejections
	The rejection of claim 59 under 35 U.S.C. 112(b) previously of record has been addressed by the amendment of claim 59 to depend from claim 25. The rejection of claim 59 under 35 U.S.C. 112(b) previously of record is hereby withdrawn. 
Maintained Rejections
	The rejections of claims 23-25, 34-38, 46, 57-58, and 66 under 35 U.S.C. 103 previously of record are maintained. Applicant’s arguments regarding these rejections have been fully considered, but are not found persuasive, as described in the section “Response to Arguments”, below.
Modified Rejections
	Claims 59-60 and 62-66 remain rejected under 35 U.S.C. 103 under the modified grounds presented below. The modified grounds of rejection is to address the amendment of claim 59 to depend from claim 25, and the amendment of claim 60 to recite that the rapamycin-loaded particles and interleukin 2-loaded particles comprise a poly(lactic-co-glycolic acid). 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 23-24, 34, 36, 46, 58, and 66 remain rejected under 35 U.S.C. 103 as being unpatentable over Jhunjhunwala et al (2012. Journal of Controlled Release. 159:78-84, cited on IDS of 20 June 2017; hereafter Jhunjhunwala) in view of Stern et al (International Reviews of Immunology, 32:19-41, 2013; previously cited in office action of 4 August 2020; hereafter Stern), Ahlheim et al (USPGPUB 2013/0122064; previously cited in office action of 4 August 2020; hereafter Ahlheim) and Betts et al (USPGPUB 2015/0297662; previously cited in office action of 4 August 2020; hereafter Betts).
Examiner maintains the same ground of rejection for these claims as previously applied in the rejection filed 4 August 2020. Applicant’s arguments regarding these rejections have been fully considered, but are not found persuasive, as described in the section “Response to Arguments”, below. 
	Claims 25, 35, and 37 remain rejected under 35 U.S.C. 103 as being unpatentable over Jhunjhunwala, Stern, Ahlheim, and Betts as applied to claims 23 and 34 above, and further in view of Buske et al (European Journal of Pharmaceutics and Biopharmaceutics 81 (2012) 57-63; cited in action of 4 August 2020; hereafter Buske). 
Examiner maintains the same ground of rejection for these claims as previously applied in the rejection filed 4 August 2020. Applicant’s arguments regarding these rejections have been fully considered, but are not found persuasive, as described in the section “Response to Arguments”, below. 
	Claims 38 and 57 remain rejected under 35 U.S.C. 103 as being unpatentable over Jhunjhunwala, Stern, Ahlheim, and Betts as applied to claim 23 above, and further in view of Samarawickrama et al in Survey of Ophthalmology 60 (2015) 183-195; cited in action of 4 August 2020; hereafter Samarawickrama). 
Examiner maintains the same ground of rejection for these claims as previously applied in the rejection filed 4 August 2020. Applicant’s arguments regarding these rejections have been fully considered, but are not found persuasive, as described in the section “Response to Arguments”, below. 
Claims 60, 62, and 65 remain rejected in modified form under 35 U.S.C. 103 as being unpatentable over Jhunjhunwala in view of Buske. The modified grounds of rejection is due to applicant’s amendment of claim 60 to add the limitations that the rapamycin-loaded microparticles comprise a poly(lactic-co-glycolic acid) and the interleukin 2-loaded microparticles comprise a poly(lactic-co-glycolic acid). 
 	Regarding claim 60, Jhunjhunwala et al teach compositions comprising at least two different therapeutic agent-loaded microparticles (combinations of TGF-Beta microparticles, IL-2 microparticles, and rapamycin; see abstract discussing overall formulation and p. 4, section e. discussing microparticles). Therefore, Jhunjhunwala teaches both a combination of TGF-Beta loaded microparticles and rapamycin loaded microparticles and a combination of TGF-Beta loaded microparticles and interleukin 2-loaded microparticles. Jhunjhunwala further teaches wherein the microparticles were prepared from poly lactic-co-glycolic acid (PLGA) for IL-2, TGF-Beta, and rapamycin (p. 3, section b, paragraphs 1-3). Jhunjhunwala further discloses release profiles for IL-2, rapamycin, and TGF-Beta, illustrating a two week lag phase before release of TGF-Beta from PLGA microparticles which is not present for the IL-2 and rapamycin microparticles, and Jhunjhunwala further teaches that this initial lag phase is a problem, and that overcoming it required pre-incubating the TGF-Beta microparticles for 18-22 days in cell culture (Fig. 2, p. 11; p. 6, Paragraph 2 of “Discussion”). Jhunjhunwala further teaches that a continuous release of TGF-Beta is preferred, because the continuous presence of TGF-Beta is required for FoxP3 expression in naïve T cells (p. 6, paragraph 2 of “Discussion”). Thus one of ordinary skill in the art would have particularly recognized that TGF-Beta, and not rapamycin or interleukin 2, would be particularly in need of a formulation that can avoid the 2 week initial lag phase or an initial burst of release, without the inconvenient requirement of preparing the TGF-Beta 18-22 days before administration. Jhunjhunwala does not teach wherein the TGF-Beta-loaded microparticles comprise a polyethylene glycol-poly(lactic-co-glycolic acid) copolymer. 
st Column, final paragraph before "Conclusion"). Buske discloses that the triblock copolymer of Buske is made of PLGA and PEG (p. 59, Table 1, bottom row).
	It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the compositions taught by Jhunjhunwala, such that the TGF-Beta microparticles comprise a PEG/PGLA copolymer as taught by Buske, because the favorable continuous protein release profile disclosed by Buske, in combination with the particular desirability of smooth and continuous release of TGF-Beta and two-week lag phase for PLGA-only formulations taught by Jhunjhunwala, would have motivated one of ordinary skill in the art to apply the PEG-PLGA release formulation of Buske for encapsulation and release of TGF-Beta. 
	Regarding claim 62, Jhunjhunwala further teaches wherein the mean particle sizes for the IL-2, TGF-Beta, and rapamycin microparticles are 25.5 μm, 16.7 μm, and 16.7 μm, respectively (p. 5, results section a., “Microparticle Characterization”), which are all between 200 nm and 30 μm. Figure 1, p. 10 discloses that these sizes are volume average diameters (X axis labels of size distribution figures, bottom row). Regarding claim 65, Jhunjhunwala further notes that an advantage of this particle sizing is that the particles are large enough to remain at the site of injection and not be taken up by phagocytic cells (p. 5, results section a., “Microparticle characterization”), such that Jhunjhunwala further discloses wherein the composition is injectable. 

	Claim 59 remains rejected in modified form under 35 U.S.C. 103 as being unpatentable over Jhunjhunwala, Stern, Ahlheim, and Betts as applied to claims 23 and 25, and further in view of Samarawickrama. The modified grounds of rejection is necessitated by applicant’s amendment to depend from claim 25.

	Samarawickrama teaches that topical vitamin A is indicated for moderate to severe dry eye, for ocular surface wound healing, and to decrease surface keratinization in the eye (p. 190, table 3). Samarawickrama further teaches that eye drops and injections of vitamin A showed increased tensile strength in wound healing (p. 187, 1st column, section 5.1, “Full thickness penetrating corneal wounds”) and that retinoic acid drops showed an anti-tumor effect (p. 189, 1st Column, section 6.4, “Anti-tumor effect”). 
	It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the composition of Jhunjhunwala, Stern, Ahlheim, and Betts, by formulating as an eye drop, in view of Samarawickrama’s teaching of eye drops being an effective method of administration for treatment in a variety of eye diseases and disorders. 

Claims 63-64 remain rejected in modified form under 35 U.S.C. 103 as being unpatentable over Jhunjhunwala and Buske as applied to claim 60 above, and further in view of Stern, further in view of Betts, further in view of Ahlheim, and further in view of Samarawickrama. The modified grounds of rejection is necessitated by applicant’s amendment of parent claim 60. 
As described above, Jhunjhunwala and Buske teach the composition of claim 60 on which claims 63-64 depend. Jhunjhunwala further teaches a Treg-inducing synthetic formulation that comprises controlled release vehicles of TGF-Beta, rapamycin, and IL-2, and that this combination of cytokines and drugs had previously been reported to induce Treg (p. 1, abstract). Jhunjhunwala further teaches that increased numbers of Treg suppress inflammatory diseases such as autoimmunity (p. 2, paragraph 1 of “Introduction”). Jhunjhunwala and Buske do not teach wherein the composition further comprises at 
Stern discloses that Tregs protect mice exposed to desiccating stress from developing dry eye disease, and that when Tregs were depleted mice developed full-blown disease (paragraph bridging p. 22 and 23). Stern further discloses that there is mounting evidence that dry eye is a localized self-antigen driven autoimmune-based inflammatory disease (p. 30, first 2 lines of section “Autoantigen(s)”). 
Betts discloses pharmaceutical compositions, including microparticle compositions, containing a rapamycin analog (paragraph 10). Betts further discloses that the compounds of Betts may be administered to treat ocular disorders, and discloses a clinical trial in which subconjunctival injections of rapamycin itself were administered to verify increased visual acuity (Paragraph 51).
Ahlheim is related art as being in the field of ophthalmic treatments (abstract) that release active material over time (paragraph 13). Ahlheim discloses ophthalmic depot formulations such as microparticle formulations (paragraph 8), and that, in an aspect, the formulation may be a liquid formulation that forms a depot upon injection (paragraph 32). Ahlheim further teaches that TGF-Beta may be among the active agents that may be embedded in the microparticle formulations for the treatment of eye diseases such as macular degeneration (paragraph 34 and 37). 
Samarawickrama teaches that a dose of all-trans-retinoic acid is indicated for moderate to severe dry eye, for ocular surface wound healing, and to decrease surface keratinization in the eye (p. 190, Table 3). Samarawickrama further teaches that eye drops and injections of vitamin A showed increased tensile strength in wound healing (p. 187, 1st Column, section 5.1, “Full thickness penetrating corneal wounds”) and that retinoic acid drops showed an anti-tumor effect (p. 189, 1st Column, section 6.4, “Anti-tumor effect”). 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the Treg-inducing composition taught by Jhunjhunwala such that it was formulated for ocular . 
Response to Arguments
Applicant's arguments filed 3 February 2021 have been fully considered but they are not persuasive, for the reasons given below.
Applicant argues that present inventors discovered the combination of transforming growth factor Beta, interleukin 2, and rapamycin provided unexpected results compared to a single agent (IL-2) or a combination of two agents (IL-2 and TGF-Beta1).
Examiner responds that the argument of allegedly unexpected results for the combination of TGF-Beta, interleukin 2, and rapamycin that was not seen in individual components or subcombinations has been previously responded to in the action of 4 August 2020 (p. 16, last paragraph before Conclusions).
Applicant states that Stern discusses possible mechanisms of action for dry eye, but does not mention using any of TGF-Beta, interleukin 2, or rapamycin for treating dry eye, much less a combination of all three. Applicant states PTO cites to Stern’s statement that when Tregs were depleted mice developed full-blown disease, but states there is nothing in Stern teaching that increasing Tregs could treat dry eye. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, it is Stern that teaches a protective effects for Tregs in dry eye, while Jhunjhunwala teaches that rapamycin, TGF-Beta, and interleukin 2 in combination is a Treg-inducing combination (abstract of Jhunjhunwala; cited in paragraph 3, page 6 of action in non-final rejection of 4 August 2020). Furthermore, examiner finds the following contradicts applicant’s statement that nothing in Stern teaches increasing Tregs could treat dry eye. While discussing desiccating stress-induced Dry Eye, Stern states that CD4+CD25hiFoxp3+ Tregs protect mice exposed to desiccating stress from developing disease. Stern further teaches that co-transfer of CD4+CD25hiFoxp3+ cells dampened capacity of dry eye-specific pathogenic CD4+ T cells to cause disease in T-cell deficient recipient mice (paragraph bridging p. 22-23).  These CD4+CD25hiFoxp3+ cells are described as CD4+CD25hiFoxp3+ Tregs earlier in the paragraph, such that Stern discloses wherein increase in Tregs by direct transfer mitigated disease in the dry eye model.  
Applicant further states that the evidence of unexpected results also overcomes the new rejection, and states that Stern, being silent regarding the three recited agents, would not have led to an expectation that the combination of all three agents would be superior to formulation containing less than all three agents. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, it is Stern that teaches a protective effects for Tregs in dry eye, while Jhunjhunwala teaches that rapamycin, TGF-Beta, and interleukin 2 in combination is a Treg-inducing combination (abstract of Jhunjhunwala; cited in paragraph 3, page 6 of action in non-final 
Claims 60, 62, and 65
Applicant states that claim 60 has been amended to make it clear that only the TGF-beta loaded microparticles comprise a polyethylene glycol-poly(lactic-co-glycolic acid) copolymer. Applicant states that there remains no suggestion in Buske that a PEG-PLGA copolymer could avoid a 20-day initial lag of release. Applicant further states that PLGA was used in the microparticle polymer of Jhunjhunwala, and there is nothing in Jhunjhunwala suggesting another polymer should be used. 
Examiner responds that as previously stated by examiner (p. 9, 1st paragraph of 4 August 2020 action) Buske indicated that protein release from triblock copolymer F3 was slow and continuous, without an initial burst and without lag time (p. 63 of Buske, 1st column, final paragraph before “Conclusion”), and further indicated that the triblock copolymer of Buske is made of PLGA and PEG (p. 59, Table 1, bottom row). As a result, Buske contains suggestion that the triblock copolymer would be capable of release without an initial lag. Although Jhunjhunwala contains no explicit suggestion to modify the polymer of Jhunjhunwala, one of ordinary skill in the art would still have been motivated to modify the composition of Jhunjhunwala in by using PEG-PLGA copolymer as taught by Buske, as stated in the rejection of claim 60 above. As stated in the claim 60 rejection, the favorable continuous protein release profile disclosed by Buske, in combination with the particular desirability of smooth and continuous release of TGF-Beta and the known issue of two-week lag phase for the PLGA/TGF-Beta formulations taught by Jhunjhunwala, would have motivated one of ordinary skill in the art to apply the PEG-PLGA release formulation of Buske for encapsulation and release of TGF-Beta. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T. HUMBARGER whose telephone number is (571)272-1316.  The examiner can normally be reached on Monday-Thursday 7:45 am - 4:45 pm and alternate Fridays from 7:45 am to 3:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.T.H./Examiner, Art Unit 1647                                                                                                                                                                                                        
/Adam Weidner/Primary Examiner, Art Unit 1649